Order entered December 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-01234-CV

                       IN RE TARA MCDANIEL, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-07909

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      On November 17, 2022, relator filed a petition for writ of mandamus.

Relator’s petition is not supported by an appendix or record as required by the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(k), 52.7. Relator’s

petition, however, refers to exhibits and a reporter’s record, and it includes a table

of contents for an appendix.

      We ORDER relator to file an appendix and any record in accordance with

the Texas Rules of Appellate Procedure by December 7, 2022. We caution relator

that a failure to file the appendix and record as ordered by this Court will result in

the dismissal of this cause without further notice.
/s/   BONNIE LEE GOLDSTEIN
      JUSTICE